Title: To James Madison from Christopher Ellery, 14 October 1808
From: Ellery, Christopher
To: Madison, James



Sir,
Providence, Octr. 14th. 1808.

We beg leave to recommend to the patronage of the Department of State the Providence Phenix, printed in this town.  This paper has the most extensive circulation of any in this State, & has ever been devoted to the support of the Administration.  The laws of the United States, are now printed in only one newspaper in this state, & that has a very limited circulation.  Could the privilege of printing them be extended to the Phenix, it would operate as a great encouragement to that paper, & would probably contribute to the support of the Republican cause in this state.  The establishment of another Federal print in this town, in addition to that now published here, both of which are well supported, seems to render some additional encouragement to the only Republican print here, the more necessary.  We have the honour to be with sentiments of respect your most obedient humble servants

Christ. Ellery
Henry Smith
Saml. Thurber
Jona. Russell
Henry Wheaton

